Citation Nr: 0639706	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  02-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of 
adenocarcinoma of the prostate, currently evaluated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which decreased the veteran's 100 
percent evaluation to 10 percent and assigned a May 1, 2002, 
effective date.  

In November 2003, the Board remanded this matter for 
additional development.  

In an August 2006 rating determination, the RO continued the 
10 percent disability evaluation for voiding dysfunction as 
residuals of adenocarcinoma of the prostate and granted 
service connection for stool incontinence with rectal 
bleeding as residuals of adenocarcinoma of the prostate and 
assigned a separate 60 percent disability evaluation 
effective May 1, 2002.  To date, the veteran has not 
expressed disagreement with the separately assigned 60 
percent disability evaluation.  As such, the Board will not 
address this issue.  


FINDING OF FACT

The veteran has nocturia one to two times per night and is 
shown to have daytime urinary intervals of 2 to 3 hours with 
no demonstration of the need for absorbent materials due to 
urine leakage.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
prostate cancer residuals have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.115, 
Diagnostic Code 7528 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The January 2004 and March 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The March 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided subsequent to 
the initial rating determination but the deficiency in the 
timing of the notice was remedied by readjudication of the 
claim after provision of the notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal in March 2006.  
Even if notice on the latter two elements was deemed 
insufficient, the Court has held that once service connection 
is granted, the claim is substantiated and further notice as 
to the rating or effective date elements is not required.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran has also been 
afforded several examinations.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

Prostate Cancer Residuals

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Malignant neoplasms of the genitourinary system are rated as 
100 percent disabling under Diagnostic Code 7528.  In the 
note following this code, it is indicated that following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based on that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter .  If there has been no local 
recurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night. Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

Renal dysfunction is rated as follows:  Requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and  albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other  organ systems, 
especially cardiovascular.  100 percent.  Persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or  limitation of exertion  
80 percent.  Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  60 
percent.  Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  30 percent.  Albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101.  0 percent. 

A review of the record demonstrates that the veteran 
requested service connection for prostate cancer in January 
2001.  

In a March 2001 rating determination, the RO granted service 
connection for adenocarcinoma of the prostate and assigned a 
100 percent disability evaluation, effective January 29, 
2001, the date of receipt of his application.  

In October 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
been diagnosed with adenocarcinoma of the prostate in January 
2000.  The veteran received radiation treatment from January 
to February 2001.  He was also treated with hormonal therapy 
for four months.  He completed treatment in February 2001.  

The veteran complained of sexual dysfunction with 
significantly reduced erection with onset in October 2000 at 
the beginning of treatment.  The veteran had not received 
treatment for his impotence.  The veteran stated that he 
urinated four to five times during the day and twice at 
night.  There was no pain with urination or with urinary 
incontinence.  

Physical examination revealed that palpation of the penis, 
testes, epididymis, and spermatic cord were without abnormal 
findings.  The testes descended bilaterally and were of 
normal size and consistency.  Rectal examination revealed no 
evidence of fissure, fecal leakage, or hemorrhoids.  The 
prostate was firm and nontender and felt hard a the 7 o'clock 
position.  Urinalysis showed trace albumin and trace ketones.  
His PSA level was .1.

In a November 2001 rating determination, the RO proposed to 
reduce the veteran's disability evaluation from 100 percent 
to noncompensable.  In February 2002, the RO reduced the 
veteran's disability evaluation from 100 percent to 10 
percent for his adenocarcinoma of the prostate.  

In March 2002, the veteran expressed disagreement with the 
reduction.  He noted that he had been told that they could 
not be sure that he had been cured.  

In his August 2002 substantive appeal, the veteran indicated 
that he had been told that his prostate cancer had not 
returned but that it would take three to four years to know 
if the radiation treatments had effectively cured his cancer 
and the side effects that occurred.  The veteran stated that 
he continued to experience urinary voiding intervals of 
between two and three hours and awaking to void two times per 
night.  

He also noted that beginning in May 2002, he began having 
rectal bleeding and blood in his stool on a regular recurring 
basis (usually about once a week sometimes more) requiring 
the constant availability of absorbent material (diapers).  
He reported that his physician had indicated that it was his 
belief that the rectal bleeding was a result of the 
radiation. 

In November 2003, the Board remanded this matter for 
additional development, to include a VA examination.

In August 2006, the veteran was afforded an additional VA 
examination.  The examiner noted that the veteran was 
diagnosed with prostate cancer in 2000.  From January to 
February 2001 he underwent radiation and four months of 
hormonal therapy.  The examiner noted the following PSA 
levels:  .17 in November 2001; .21 in June 2002; .23 in 
December 2002; .29 in June 2003; .2 in December 2003; .2 in 
June 2004; .2 in December 2004; .2 in June 2005; .3 in 
December 2005; and .2 in June 2006.  

The examiner noted that these results were taken from lab 
reports obtained from his private physicians.  

The examiner stated that the veteran indicated that a rectal 
examination performed in November 2005 was ok.  The examiner 
noted that at this point, the veteran's PSA levels had 
remained low and he had been told that he did not likely have 
active prostate cancer.  

The examiner noted that a year after completing radiation, 
the veteran began to have periodic rectal bleeding that 
occurred intermittently.  Initially it was very frequent but 
now it was less frequent.  The previous week, the veteran had 
a moderate amount of rectal bleeding that would have soiled 
his clothing if he had not been wearing a protective 
undergarment.  Bleeding could occur up to a few times per 
week and then there would be nothing for months.  It was 
painless but disruptive to his activities and decreased his 
desire to leave the house.  The veteran was also noted to 
have problems with stool incontinence that began a year after 
radiation.  He had stool incontinence a couple times per 
week.  He stayed at home more than he normally would because 
of this potential problem.  He always wore protective 
undergarments since the episodes were unpredictable.  If the 
veteran had bleeding, he might change his undergarments twice 
a day.  

The veteran had no urinary incontinence and no erectile 
dysfunction.  He had nocturia one to two times per night.  In 
the daytime, the veteran urinated about every two to three 
hours.  He was not bothered by this.  He denied dysuria, 
frequency, or urgency beyond what he considered normal.  A 
colonoscopy performed in August 2002 showed two small burns 
on the colon due to radiation treatment.  

It was the examiner's assessment that the veteran had been 
diagnosed in 2000 with prostate cancer and had been treated 
with radiation and hormonal treatment.  His PSA tests had 
remained low over the past six years.  The veteran had not 
been receiving treatment for his prostate cancer and did not 
appear to have active disease.  He noted that the veteran did 
suffer two main side effects from radiation, rectal bleeding 
and stool incontinence.  The veteran had to wear protective 
undergarments everyday.  He stated that it was at least as 
likely as not that the veteran's rectal bleeding and stool 
incontinence were a result of the treatment he received for 
prostate cancer.  

The veteran's prostate cancer has not been shown to be 
active.  As such, a 100 percent disability evaluation would 
not be warranted.  

Based on the record, the veteran's most dominant 
genitourinary dysfunction has been urinary frequency.  So the 
rating criteria regarding voiding dysfunction under 38 C.F.R. 
§ 4.115a are the most applicable.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by evidence and explanation.)  The Board notes that as to 
voiding dysfunction, the veteran has not been shown to have 
leakage requiring the wearing of absorbent materials which 
must be changed less than 2 times per day.  As to urinary 
frequency, the Board notes that the veteran has not reported 
nor has it been demonstrated that there is daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night.  As such, an increased evaluation would not 
be warranted as it relates to urinary frequency.  With regard 
to obstructive voiding, it has not been shown that the 
veteran has urinary retention requiring intermittent or 
continuous catheterization.  As such, an increased evaluation 
would not be warranted as it relates to obstructive voiding.  
A 30 percent disability evaluation, the next higher 
evaluation under renal dysfunction, would also not be 
warranted as there has been no demonstration of Albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected prostate cancer residuals have resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no objective medical findings that the veteran's 
prostate cancer residuals solely prevent him from maintaining 
employment.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of 
adenocarcinoma of the prostate is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


